DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0187963) (Jaeho Lee) in view of Ishikawa et al. (US 2018/0239136) (Teruko Ishikawa).
Regarding Claim 1, Lee discloses display device comprising: a front display unit; a side display unit comprising a left display unit and a right display unit [See paragraphs 98-103 and Fig. 8]; a communication unit configured to receive external image data [See Fig. 2]; a sensing unit configured to sense a user [See paragraph 66 and Fig. 9]; and a control unit configured to control an operation of the display device [See paragraphs 8, 44-47, 120-126 and Figs. 2, 6 , 9], calculate a visible view and a viewing angle of the user through the measured data [See paragraphs 92-98 and 149-152]; and process the external image data corresponding to the calculated visible view and perform control to output the processed external image data on the side display unit [See paragraphs 71-73 and 105-115 and Figs. 12-17 ].
Lee doesn’t explicitly disclose wherein the control unit is configured to: measure a position of a user's eyes within a vehicle and a distance between the front display unit and the side display unit and the user's eyes by using the sensing unit;
However, Ishikawa discloses wherein the control unit is configured to: measure a position of a user's eyes within a vehicle and a distance between the front display unit and the side display unit and the user's eyes by using the sensing unit [See paragraphs 3 and 45-54];
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lee to add the teachings in Ishikawa as above, to provide an HMD device that is able to allow a user to organize information to be added and improve the recognition of information. [See Ishikawa Paragraphs 8].
Regarding Claims 2 and 10, Lee discloses wherein the front display unit comprises a windshield of the vehicle [See paragraphs 100-101 and Fig. 8].
Regarding Claims 3 and 11, Lee discloses wherein the side display unit is mounted on an A-pillar position of the vehicle [See paragraphs 100-101 and Fig. 8].
Regarding Claims 4 and 12, Lee discloses wherein the sensing unit comprises a 3D camera, and the sensing unit is configured to sense the position of the user's eyes and sight direction information through the 3D camera [See paragraphs 94-99 and 112-114].
Regarding Claims 5 and 13, Lee discloses wherein the 3D camera is provided in a predetermined region of a steering wheel mounted on a front surface of a driver's seat of the vehicle [See Fig. 8].
Regarding Claims 6 and 14, Lee discloses wherein the external image data is image data photographed through a general image camera and a time of flight (TOF) camera installed on the left and right sides of the vehicle [See paragraphs 70-85 and 93-98].
Regarding Claim 7, Lee discloses wherein the general image camera is configured to obtain 2D RGB images of left and right sides of the vehicle, and the control unit is configured to combine distance information measured by the TOF camera with each pixel of the 2D RGB image [See paragraphs 70-85 and 93-98].
Regarding Claim 8, Lee discloses wherein the display device further comprises a user interface unit, and the control unit is configured to control the side display unit to output navigation information upon receiving a navigation guidance request through the user interface unit [See paragraphs 47-49, 55-57 and 125-126].
Regarding Claim 9, Lee discloses calculating a visible view and a viewing angle of the user through the measured data [See paragraphs 92-98 and 149-152]; and processing external image data corresponding to the calculated visible view and outputting the processed external image data on the side display unit [See paragraphs 71-73 and 105-115 and Figs. 12-17].
Lee doesn’t explicitly disclose a control method of a display device, comprising: measuring a position of a user's eyes within a vehicle and a distance between a front display unit and a side display unit and the user's eyes by using a sensing unit of the display device; 
However, Ishikawa discloses a measuring a position of a user's eyes within a vehicle and a distance between a front display unit and a side display unit and the user's eyes by using a sensing unit of the display device [See paragraphs 3 and 45-54];
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lee to add the teachings in Ishikawa as above, to provide an HMD device that is able to allow a user to organize information to be added and improve the recognition of information. [See Ishikawa Paragraphs 8].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487